Case 1:19-cV-01543-NGG-VI\/|S Document 6 Filed 03/26/19 Page 1 of 1 Page|D #: 56

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

F l L E D
lN cLERK's oFFlcE
u.s. o\s'rnlc'r count E.o.N.Y.

 

BANK oF THE WEST * MAR 22 2019 'k
LONG lSLAND OFFlCE
Plaimims)
V.

civiiAcrionC V a, 1 9 1 5 4 3

MN LADY LAZE, her engines, tack|e, appare|,
appurtenances, etc., having Offlcia| No. 1148654 and
Hu|| Seria| No. SERP577OK203, in rem, and
PH|L|PPE LAJAUN|E, in personam

 

V\/\/VVVVV\-/`/VV

GARAuFIs, J. 7
SUMMONS lN A CIVlL ACTION SCANLON, M.J.

Defendanr(s)

TO: (Defendant 's name and address)
PH|L|PPE LAJAUN|E
411 PARK AVE UN|T 3D
NEW YORK, NY 10022-4402

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintist attomey,
whose name and address are:

"Lfyoufailit‘o respond, judgment by default will be entered against you for the relief demanded in the complaint.
Yqualsc§m`ust filey§)'w; answer or motion with the court

‘ ..4¢
_4, ~ »
.. ~‘ \

\,

~_~ \

DOUGLAS C. PALMER
CLERK OF COURT

GW,W_<D,<

Signature of ((lerk or Deputy Clerk

 

 

